Citation Nr: 0012747	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-47 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for service-connected chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that established service connection for chondromalacia, 
left knee.  A notice of disagreement regarding the 
noncompensable evaluation assigned for this disability was 
received in May 1996.  A statement of the case was issued in 
September 1996.  A substantive appeal was received from the 
veteran in October 1996.

The Board notes that the noncompensable evaluation is the 
initial evaluation assigned following the grant of service 
connection for this disability.  As such, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the decision Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has re-characterized the 
issue as one involving the propriety of the initial 
evaluation assigned. 

Finally, the Board notes that the veteran had also perfected 
an appeal regarding the RO's May 1996 denial of a claim for 
service connection for hearing loss.  However, this claim has 
since been granted, as reflected in a June 1999 RO decision.  
As such, it is no longer in appellate status.   


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for a higher initial evaluation for service-connected 
chondromalacia, left knee is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy . Derwinski, 1 Vet. App. 78, 81 
(1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA has a duty to assist him in the development of 
facts pertinent to this claim.  Id. 

In his original application for VA compensation, received in 
November 1995, the veteran listed an Escondido, California, 
address.  However, in December 1995 his representative 
notified the RO in Washington, D.C. that the veteran had 
relocated to Arlington, Virginia.  In a February 1996 letter 
to his representative, the veteran indicated that he had been 
on assignment in Egypt since November 1995, was scheduled to 
work in San Diego, California, intermittently in February and 
March 1996, but could be contacted at his home number in San 
Diego while there (the record reflects that his wife and 
children remained in California while he worked in Virginia 
and Egypt) or at his work phone number in Arlington (while 
not in San Diego).  

Thereafter, the RO informed the veteran, in an early May 1996 
letter, that they were deferring a determination concerning 
his claim of entitlement to service connection for a left 
knee disability pending a VA examination, and that such an 
examination was to be scheduled.  About five days later, the 
RO rendered a decision establishing service connection for 
chondromalacia, left knee, and assigned a noncompensable 
evaluation, noting, among other things, that the veteran 
failed to report for a VA examination.  The Board notes that 
it appears that the veteran failed to report for a March 1996 
examination; the veteran indicates that he never received 
notice of such an examination. 

In June 1996, the veteran informed the RO that he was being 
transferred back to California and would be residing at his 
Escondido address.  In September 1996, it appears that the RO 
requested transfer of the veteran's claims folder to the San 
Diego RO for the scheduling of a VA examination.  However, by 
that time, the record reflects that the veteran had been (or 
was within days of being) transferred back to Egypt.  

Efforts were then made to schedule the veteran for an 
examination through the American Embassy in Cairo, Egypt.  It 
appears that an examination was ultimately accomplished, in 
February 1997, however, the findings noted in the examination 
report are grossly inadequate for VA rating purposes.  
Specifically, the only notation made regarding the veteran's 
musculoskeletal system is "mild patellofemoral arthrosis for 
medical treatment."  The RO appears to have reached the same 
conclusion, as reflected in their November 1997 request for 
another physical examination (request(s) were also made in 
August 1997).  

However, a facsimile received from the American Embassy in 
Cairo in February 1999 indicates that they tried to contact 
the veteran on several occasions (apparently to set up the 
examination) and were ultimately informed that he had 
returned to the United States.  It is not clear where the 
veteran now resides, although a July 1999 supplemental 
statement of the case was sent to his Escondido, California, 
address.  

Under these circumstances, the Board finds that the RO should 
take all appropriate steps to locate the veteran, to include 
through contact with his representative, and to schedule him 
for an adequate VA orthopedic examination to assess the 
nature of his service-connected chondromalacia, left knee.  

That said, it is noted that this disability is currently 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (1999) (see 38 C.F.R. § 4.31 (1999).  
Under this code, osteomalacia is to be rated on limitation of 
motion of the affected part, as degenerative arthritis (see 
Diagnostic Code 5003).  Limitation of motion of the knee is, 
in turn, evaluated under Diagnostic Codes 5260 and 5261. 

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Accordingly, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
or on use or during flare ups, is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  
Painful motion due to arthritis warrants at least the minimum 
compensable evaluation for the joint.  See 38 C.F.R. § 4.59; 
see also Diagnostic Code 5003.  Hence, the examiner should 
make appropriate findings concerning whether there is 
evidence of pain and/or any the other factors noted above 
during the examination, and offer an opinion as to the extent 
of additional functional loss due to such factors with use 
and during flare-ups.  The RO should consider these factors 
in evaluating the veteran's disability.  

The Board would also point out that that, in a precedent 
opinion, the General Counsel of VA held that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Moreover, the 
VA General Counsel has since held, that separate ratings are 
only warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  The examiner should specifically render a finding as 
to whether the veteran has both arthritis and instability 
affecting his left knee, and the RO should consider these 
opinions in evaluating the veteran's disability. 

In view of all of the above, this matter is hereby REMANDED 
to the RO for the following action:

1.  The RO should take the appropriate 
steps, to include through contact with 
the veteran's representative, to 
determine where the veteran currently 
resides.  

2.  The appropriate RO should then 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
extent of his service-connected 
chondromalacia, left knee.  All indicated 
special studies (to include x-rays) and 
tests (to include range of motion 
studies) should be accomplished, and all 
clinical findings should be reported, in 
detail.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to, and be 
reviewed by, the examiner.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left shoulder.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above with repeated use and during flare-
ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  All examination 
findings, along with the complete 
rationale for all opinion expressed, 
should be set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should adjudicate the 
propriety of the initial noncompensable 
evaluation assigned for service-connected 
chondromalacia of the left knee in light 
of all pertinent evidence and legal 
authority.  Such adjudication should 
include consideration of the extent of 
functional loss due to pain and other 
factors expressed in 38 C.F.R. §§ 4.40 
and 4.45, and the DeLuca decision, cited 
to above. Consideration also should be 
given to whether the veteran is entitled 
to separate ratings for arthritis and 
instability (pursuant to, VAOPGCPREC 23-
97, and VAOPGCPREC 9-98), as well as 
whether "staged rating" is appropriate, 
pursuant to the Fenderson case cited to 
above.  The RO should provide full 
reasons and bases for its determinations, 
and address all matter raised in this 
REMAND.

5.  If the action taken remains adverse 
to the veteran, he and his representative 
must be furnished with an appropriate 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto before the claim is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




